Exhibit 10.3

 

FOURTH AMENDMENT TO

BREITBURN ENERGY PARTNERS L.P. 2006 LONG-TERM INCENTIVE PLAN

CONVERTIBLE PHANTOM UNIT AGREEMENT

 

 

This Fourth Amendment (this “Amendment”) to the Convertible Phantom Unit
Agreement by and between BreitBurn GP, LLC (“BreitBurn GP”) and Randall H.
Breitenbach (the “Participant”), with a grant date of December 26, 2007, as
amended by the first, second and third amendments thereto (the “CPU Agreement”)
and issued under the BreitBurn Energy Partners L.P. (the “Partnership”) 2006
Long-Term Incentive Plan, as amended and restated (the “Plan”), was approved by
the Compensation and Governance Committee of the Board of Directors of BreitBurn
GP, acting in its capacity as administrator of the Plan and as the general
partner of the Partnership, and is entered into by and among BreitBurn GP, the
Partnership and the Participant as of November 30, 2012. Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the CPU Agreement.

 

RECITALS

 

A. The CPU Agreement provides that Convertible Phantom Units (“CPUs”) may
convert to Partnership Units at varying multiples depending on Partnership Unit
distribution levels over a period prior to vesting.

 

B. The parties wish to amend the vesting and payment provisions of the CPU
Agreement as set forth herein.

 

C. Pursuant to Section 15 of the CPU Agreement, the parties may amend the CPU
Agreement by written agreement.

 

AMENDMENT

 

For valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby amend the CPU Agreement as follows, which amendments shall
take effect and be incorporated into the CPU Agreement from and after the date
of this Amendment:

 

1. The “Grant Notice” section of the CPU Agreement is hereby amended by deleting
all references to the date “January 1, 2013” in its entirety and substituting
the date “December 28, 2012” in lieu thereof.

 

2. Section 2(a) of the CPU Agreement is hereby amended by adding the following
sentence at the end of such section:

 

“In no event will the Participant be entitled to any payment in respect of any
PDR to the extent that the Participant receives actual Unit distributions with
respect to the Units underlying the CPU to which such PDR relates.”

 

 

 

3. Section 3(b)(ii) of the CPU Agreement is hereby amended and restated in its
entirety as follows:

 

“ii.In the case of any CPU that vests on December 28, 2012, 1.0 CUE per CPU.”

 

4. Sections 3(b) and 6(b) of the “Terms and Conditions of Convertible Phantom
Units” section of the CPU Agreement are hereby amended by deleting all
references to the date “January 1, 2013” in its entirety and substituting the
date “December 28, 2012” in lieu thereof.

 

5. The last (unnumbered) paragraph of Section 3(b) of the CPU Agreement is
hereby amended and restated in its entirety as follows:

 

“Under no circumstances shall any Quarterly Distribution that is announced after
the applicable Vesting Date be taken into consideration in determining the
number of CUEs underlying any CPUs at vesting.”

 

6. This Amendment shall be and is hereby incorporated in and forms a part of the
CPU Agreement.

 

7. Except as expressly provided herein, all terms and conditions of the CPU
Agreement shall remain in full force and effect.

 

8. This Amendment shall be governed by and construed in accordance with the laws
in force in the state of Delaware, without regard to that state’s
conflict-of-law rules and principles.

 

 

 

[Signature Page Follows]

2

 

 

IN WITNESS WHEREOF, BreitBurn GP, the Partnership and the Participant have
executed this Amendment as of the date first above written.

 

 

      BREITBURN ENERGY PARTNERS L.P.                           By: BREITBURN GP,
LLC       Its: General Partner                                     By: /s/
Halbert S. Washburn         Name: Halbert S. Washburn         Title: Chief
Executive Officer                               PARTICIPANT                    
                By: /s/ Randall H. Breitenbach         Randall H. Breitenbach  
   

 

 

S-1

 

